Title: From Benjamin Franklin to Chaumont: Letter and Memoir, 11 December 1780
From: Franklin, Benjamin
To: Chaumont


I.
Sir,
Passy, 11th. December 1780
It was because I know myself to be perfectly ignorant of Mercantile Affairs, that I left it totally to Mr. Williams to freight the Vessel wanted to transport our Merchandize, and to make the Agreement necessary for that purpose. It is for the same reason that I cannot take upon me to judge of & decide the Difference that has arisen between you & him upon that Agreement.— But to finish the Dispute in the most expeditious Manner possible, since your principal Objection to the Decision of the Arbitrators named by yourself to Mr Williams, is that they heard him without hearing you, I would propose to take no Advantages of the Opinion they have given, but to submit the Affair again to their Consideration, and that you should furnish them in writing with all your reasons in support of your Demand. If after being thus instructed, they determine differently, I shall willingly abide by their Judgment; & I hope you will do the same if they continue to be of the same Sentiment as express’d in the Decision already given.—
If you agree to this Proposition, we can each of us write to Nantes by to morrow’s Post. And you can write to your Correspondents at Bordeaux to act agreable to the Decision that may be forwarded to them from Nantes. This will save much time.
The Delays of which you complain, as so prejudicial to your Interests, are not owing to us, it appearing by the Letter of Messrs. Jauge & Fils which you have just communicated to me, that the Ship is not to this Day ready to sail, for want of Hands. But the long Delay of her Departure from Bordeaux has been infinitely prejudicial to our Affairs, the Troops in America being half Naked.—
With great Esteem & Respect I have the honour to be, Sir, Your most Obedient & most humble Servant.
B Franklin
M. Le. Ray de Chaumont.
 
II.
Memoire, in Answer to the Memoire of M. de Chaut.
The Vessel called the Marquis de la Fayette was propos’d by M. de Chaumont to Mr Williams to be freighted for America. His Terms were agreed to without any Proposition of Abatement on the Part of Mr Williams.
The Agreement was made the 30th of August. M. de Chaumont had not then bought the Vessel. If I remember right (but perhaps I am mistaken) she was not bought till about the middle of September. However this may be, it is certain that by the Terms of the Agreement it was not suppos’d she could be ready to receive her Lading till the End of that Month or beginning of October; how then could M de Chaumont be entitled to exact the Payment of the Freight, from the Month of August, by Bills on Mr Franklin?
Mr. de Chaumont’s Agents at Bordeaux having made a Difficulty of permitting the Vessel to depart before Payment of the Freight, alledging that the Agreement required it, M. Williams who understood the Agreement differently, offer’d to submit it to the Decision of Merchants at Bordeaux. Those Agents wrote to Mr de Chaumont advising him not to submit it to Arbitration, but to adhere to the Agreement. M. de Chaumont, nevertheless, propos’d to submit it to two Merchants at Nantes his particular Friends, which Mr Williams agreed to. These Gentlemen decided against M. de Chaumont, that the Freight of Goods to be shipt at L’Orient could not be due till the Ship was charg’d with them; and for this plain Reason, parceque ce sont des Marchandises qui doivent le Fret.
The Agents at Bordeaux 7 Days after found nine Merchants in Bordeaux who signed a contrary Opinion. But the Affair was already decided and had not been submitted to those nine Gentlemen by either of the principal Parties, whereas both Parties had agreed to be decided by the two Gentlemen at Nantes. This makes a material Difference.
M. de Chaumont nevertheless supposes that because Nine is a greater Number than two he has gained his Process by Plurality of Voices. But in this Way the Process can not soon be ended: Mr Williams may in imitation of the Agents at Bordeaux, find 10 Merchants at Nantes of the same Opinion with the two first. The Agents at Bordeaux may then find 12 of the same Opinion with the nine & thus the two Parties may go on till all the Merchants of France are consulted.
But M. de Chaumont complains that Mr Williams was heard by those two Gentlemen at Nantes, & he was not; It has therefore been proposed by Mr. Franklin, not to claim any Advantage from their Judgment already given, but to resubmit the Dispute to their Consideration. After they shall have perus’d the Reason M. de Chaumont may write to them in Support of his Demand; and that their second Decision shall be final.
Mr Williams & Mr. Franklin constantly from the Beginning understood the Agreement as they now do, that the Freight was not demandable till the Ship was laden at l’Orient. And Mr Franklin supposes that Mr de Chaumont had himself the same Idea, till a contrary one was suggested to him by his Friends at Bordeaux; because during all the long Detention of the Ship there, he never demanded the Bills for the Freight nor ever mentioned the Nonpayment to Mr Franklin as a Cause of the Delay, but ascrib’d it to contrary Winds. And Mr Franklin never heard of that Demand till about two Weeks since from Mr. Williams, who first had it, not from M. de Chaumont, but from Bordeaux.
Mr Franklin is hurt by this Observation in M. de Chaumont’s Memoir, viz. “Cette Affaire est autant, &c (to the End). Because it was never his Desire that M. de Chaumont should sacrifice his Ship or his Interest in any respect; and if Mr de Chaumont had at the time he propos’d the Agreement mention’d his having an Opportunity of using his Ship to more Advantage, Mr Franklin would either have propos’d to make the voyage as profitable for the Ship as any other, or he would not have consented that Mr Williams should take her, & thereby deprive his Friend of that Profit.
Since the Agreement was made two other Ships, one at Nantes the other at l’Orient, have been offered to Mr Franklin, & refused in Expectation of this, both of whom might have been laden long since, & nearly in America by this time.
If any particular Exigency in the Affairs of M. de Chaumont, make it eligible for him to have the Bills now rather than wait the lading of the Vessel at L’Orient, or the second Decision at Nantes, in that case, Mr Franklin will give them without further Dispute on condition that Mr. de Chaumont will insure her Arrival & being fit to take in the Goods at l’Orient in a reasonable time; otherwise, if the Ship should be taken or lost in going from Bordeaux to L’Orient, he should not only incur a Loss of 200,000 l.t. but be guilty of an Absurdity which he could not justify to his Superiors, the having paid Freight beforehand for a Ship that never was in the Situation to take the Goods on board.
If Mr de Chaumont agrees to refer the Dispute again to the Gentlemen at Nantes, Mr Franklin proposes to send them this Paper as some Answer to the Memorial of M. de Chaumont. But he first communicates it to M. de Chaumont, that he may previously help Mr Franklin to correct any Mistakes in fact, if such there are; and also that M. de Chaumont may, in what he shall write, answer the Observations made herein, if he thinks proper.
 
Notation: Ansr to M. De Chaumonts Memoire
